 1                                  UNITED STATES DISTRICT COURT

 2                                            DISTRICT OF NEVADA

 3

 4 LN Management LLC Series 5271 Lindell,                       Case No. 2:15-cv-00131-JAD-NJK

 5              Plaintiff
         v.
 6                                                                  Order Dismissing Action
         Estate of Anne Piacentini, et al.,
 7
                Defendants
 8

 9

10             In September 2016, the court stayed this case sua sponte pending the conclusion of Ninth

11 Circuit proceedings in a case with dispositive issues. 1 The stay order advised that any party

12 could move to lift the stay once that Ninth Circuit case had resolved. 2 That matter was resolved

13 long ago, but no party moved to lift the stay. So, the court gave plaintiff until April 26, 2019, to

14 move to lift the stay or show cause why this case should not be dismissed for failure to prosecute

15 it. 3 That deadline passed without any filing whatsoever.

16             District courts have the inherent power to control their dockets and “[i]n the exercise of

17 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 4 A

18 court may dismiss an action based on a party’s failure to prosecute it, failure to obey a court

19 order, or failure to comply with local rules. 5 In determining whether to dismiss an action on one

20
     1
         ECF No. 75.
21   2
         Id.
22   3
         ECF No. 79.
     4
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
23
     5
       See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
     local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
 1 of these grounds, the court must consider: (1) the public’s interest in expeditious resolution of

 2 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;

 3 (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less

 4 drastic alternatives. 6

 5            I find that these factors weigh in favor of dismissing this case for want of prosecution and

 6 failing to comply with the court’s order. The first two factors, the public’s interest in

 7 expeditiously resolving this litigation and the court’s interest in managing its docket, weigh in

 8 favor of dismissal. The third factor, risk of prejudice to defendants, also weighs in favor of

 9 dismissal because a presumption of injury arises from the occurrence of unreasonable delay in

10 filing a pleading ordered by the court or prosecuting an action. 7 The fourth factor—the public

11 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

12 favoring dismissal.

13            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without

14 prejudice. The Clerk of Court is directed to CLOSE THIS CASE.

15            Dated: May 3, 2019

16                                                              _________________________________
                                                                             ____
                                                                                _ ________ _______
                                                                                                _ _
                                                                U.S. District Judge
                                                                                ddgge Jennifer
                                                                              Judg    J nnifer
                                                                                      Je    er A.
                                                                                            er A. Dorsey
                                                                                                  D
17

18

19

20 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
21 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
22 1424  (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
     6
    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
23 Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
     7
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).

                                                       2
